DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the use of legal phraseology, e.g. comprising, comprises.  Correction is required.  See MPEP § 608.01(b).
The Amended Abstract received in 10 September 2019 does not include any addition or deletion markings indicating any amendment. It is required for any amendment to include the markings for addition or deletion as described in 37 CFR 1.121.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is described that the “traction screw rod is provided with a protrusion”. However, it is not understood where the protrusion is located on the traction screw rod. For examination purposes and as depicted in the present drawings, the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[AltContent: ]Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunkel (US 6491696 B1) in view of Serhan et al. (WO 2009085023 A1).
[AltContent: textbox (Upper end of the implant and the base body)][AltContent: textbox (Lower end of the implant)]
[AltContent: ][AltContent: textbox (Outer Sleeve)][AltContent: textbox (The Groove of the connecting screw rod forms the Protrusion of the traction screw rod)][AltContent: ][AltContent: arrow][AltContent: textbox (Connecting screw rod)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner sleeve)][AltContent: arrow][AltContent: textbox (Traction screw rod)][AltContent: ][AltContent: textbox (Internal thread)][AltContent: arrow][AltContent: textbox (Cavity)][AltContent: ][AltContent: ][AltContent: textbox (Base body)][AltContent: ][AltContent: textbox (Implant)][AltContent: arrow]
    PNG
    media_image1.png
    328
    540
    media_image1.png
    Greyscale

[AltContent: textbox (Implant module)][AltContent: textbox (Traction module)]

Regarding claim 1, Kunkel discloses a dental implant distractor (see Fig. 1 above), including 
an implant module and a traction module (13) (see annotated Fig. 1 above); 
characterized in that: the implant module including an implant (12), and a base body (see annotated Fig. 1 above); 
the base body being movably connected to a lower end of the implant (12) (see annotated Fig. 1 above); 
a lower end of the base body being provided with an internal thread (see annotated Fig. 1 above); 
the traction module including a connecting screw rod, a traction screw rod, an inner sleeve and an outer sleeve (13) (see annotated Fig. 1 above); 
the connecting screw rod being connected to the base body (see annotated Fig. 1 above the connecting screw rod is connected to the base body through the element 32); 
the traction screw rod being located under the connecting screw rod (see annotated Fig. 1 above); 
the inner sleeve being located under the base body (see annotated Fig. 1 above); 
the inner sleeve guiding the traction screw rod to push the connecting screw rod in a traction process (see Fig. 1 above and col. 4, lines 7-11); 
the outer sleeve (13) being located outside the inner sleeve for connecting the inner sleeve and the base body (see annotated Fig. 1 above and Abstract – the outer sleeve maintains the radial location by side displacement of the inner sleeve during the distraction process in this way maintaining the connection of the inner sleeve and the base body).
However, Kunkel does not disclose that the dental implant distractor includes a sealing screw connected to an upper end of the implant for sealing a cavity at the upper end of the implant.
[AltContent: arrow][AltContent: textbox (Sealing screw)]
    PNG
    media_image2.png
    669
    169
    media_image2.png
    Greyscale

Serhan et al. teaches a dental implant distractor (see Fig. 1 above) including a sealing screw (3) connected to an upper end of the implant (1) for sealing the cavity of the upper end of the implant (see Fig. and page 2, lines 30-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the upper end of the implant Kunkel, with the sealing screw and the counter thread on the upper end of the implant of Serhan, 
Regarding claim 4, Kunkel/Serhan discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Kunkel discloses that the connecting screw rod is provided with a groove on a bottom of the connecting screw rod (see annotated Fig. 1 above – see the groove on the radial width of the connecting screw rod forming a protrusion on the traction screw rod).
Regarding claim 5, Kunkel/Serhan discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Kunkel discloses that the traction screw rod is provided with a protrusion thereon (see annotated Fig. 1 above – see the groove on the radial width of the connecting screw rod forming a protrusion on the traction screw rod).
Regarding claim 6, Kunkel/Serhan discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Kunkel discloses that the upper end of the implant and the base body are provided with the external thread, which can be combined with a bone (see Fig. 1 above of Kunkel and col. 4, lines 17-19 – where the implant and the base body includes a thread 17 and the implant in combination with the base body are combined with the bone of the patient).
Allowable Subject Matter
Claims 2 and 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the connecting screw rod including a connecting end and a closed end; a diameter of the connecting end is smaller than that of the closed end; the connecting end can be inserted into a cavity of the lower end of the implant, and the closed end is provided with an external thread are not found in the prior arts of Kunkel or in Serhan.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a dental implant distractor including the connecting screw rod including a connecting end and a closed end; a diameter of the connecting end is smaller than that of the closed end; the connecting end can be inserted into a cavity of the lower end of the implant, and the closed end is provided with an external thread  in combination with the elements set forth in the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772